          Case 1:19-cr-00210-NONE-SKO Document 25 Filed 04/30/20 Page 1 of 2


1    McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6
     Attorneys for Plaintiff
7    United States of America

8

9

10                                 IN THE UNITED STATES DISTRICT COURT

11                                      EASTERN DISTRICT OF CALIFORNIA

12

13

14   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00210 NONE

15                                Plaintiff,               STIPULATION TO EXTEND DUE DATE FOR
                                                           GOVERNMENT’S OPPOSITION
16                          v.

17   MANUEL HECTOR TAPIA RODRIGUEZ,

18                               Defendant.

19

20          The United States, through McGregor W. Scott, United States Attorney and Kimberly A. Sanchez,

21   Assistant U.S. Attorney, and Arturo Hernandez, attorney for Defendant have stipulated to an extension of the

22   due date for the government’s opposition to Defendant’s Motion for Release from April 29, 2020 until May

23   6, 2020. Due to other deadlines, matters arising from the COVID-19 epidemic, and a misunderstanding

24   between defense and the government as to the proposed plan going forward, the government needs additional

25   time to prepare a filing. The government contacted defense counsel, who has no objection to extending the

26   time to submit its opposition to May 6, 2020. No hearing date has been set yet, and the next scheduled court

27   appearance is May 29, 2020 for a status conference.

28          Dated: April 29, 2020                          Respectfully submitted,

      Stipulation                                          1
30
          Case 1:19-cr-00210-NONE-SKO Document 25 Filed 04/30/20 Page 2 of 2


1
                                                                    McGREGOR W. SCOTT
2                                                                   United States Attorney
3
                                                            By      /s/ Kimberly A. Sanchez
4
                                                                    KIMBERLY A. SANCHEZ
5                                                                   Assistant U.S. Attorney

6
            Dated: April 29, 2020                                   /s/ Arturo Hernandez
7                                                                   ARTURO HERNANDEZ
                                                                    Attorney for Defendant
8

9
            Pursuant to the parties’ stipulation, it is hereby ordered that the government may file its opposition on
10
     or before May 6, 2020.
11

12   IT IS SO ORDERED.

13      Dated:      April 30, 2020
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stipulation                                          2
30
